Citation Nr: 1126951	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-19 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which, in part, denied the Veteran's service-connection claim for a bilateral hearing loss disability.

In April 2008, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  The Board notes in passing that the VLJ that administered the Veteran's April 2008 hearing is no longer an employee with the Board.  In an August 2010 letter, the Board offered the Veteran an opportunity to testify at another hearing before a different VLJ.  In response, the Veteran indicated that he did not wish to appear at another hearing, and requested that his case be considered based on the evidence of record.  See the Veteran's response letter received on September 16, 2010. 

In November 2008, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning whether the Veteran's current bilateral hearing loss is a result of in-service ototrauma.  In May 2009, the Board received the requested VHA opinion, which was provided to the Veteran.  In July 2009, the Veteran's accredited representative submitted an informal hearing presentation on his behalf.

In an August 2009 decision, the Board denied the Veteran's service-connection claim for a bilateral hearing loss disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (the Court).  A Joint Motion for an Order Vacating and Remanding the Board's Decision was filed, which the Court granted in July 2010.  The Veteran's claims file was then returned to the Board for readjudication.
The Board remanded the Veteran's claim in December 2010 for additional evidentiary development.  Such was achieved, and the claim was readjudicated by the Appeals Management Center (AMC) in a March 2011 Supplemental Statement of the Case (SSOC).  The claims folder has been returned to the Board for further appellate review.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss disability is etiologically related to his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, a bilateral hearing loss disability was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter regarding the Veteran's service-connection claim was sent to the Veteran in February 2007.  The Board need not discuss in detail the sufficiency of this letter in light of the fact that the Board is now granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  Similarly, any failure on the part of the AOJ to comply with the Board's December 2010 remand instructions is also rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced February 2007 VCAA letter.  As discussed in detail below, the Board is granting the Veteran's claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.  § 3.303 (2010).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. See Hensley, supra.  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R.            § 3.303(b) (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran seeks service connection for a bilateral hearing loss disability.  He contends that his hearing loss is due to in-service noise exposure and acoustic trauma, specifically from generators and weapons used in basic training.  See, e.g., the Veteran's June 18, 2007 substantive appeal; see also the August 2008 hearing transcript, pages 5 and 7.  

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson, 12 Vet. App. at 253.  

With respect to Hickson element (1), current disability, there is medical evidence that the Veteran currently has bilateral hearing loss disability as defined by VA, which was diagnosed at March 2007 and February 2011 VA audiometry evaluations.  The Veteran has an auditory threshold greater than 40 decibels at the frequencies of 3000 and 4000 Hertz in both his left and right ears.  See the February 2011 VA examiner's report, page 1; see also 38 C.F.R. § 3.385.  

With respect to Hickson element (2), in-service incurrence of disease or injury, although there is no medical evidence of hearing loss as defined by the VA in service, or within the one year presumptive period after service [see 38 C.F.R. § 3.309(a)], the Veteran's hearing thresholds did in fact shift from higher to lower acuity between enlistment and separation.  See the Veteran's October 19, 1965 and August 17, 1967 Reports of Medical Examination respectively.  The Veteran asserts that he suffered acoustic trauma from exposure to noise from generators, as well as weapons used during basic training.  The Veteran's DD Form 214 form confirms that his MOS was power plant operator mechanic, which indicates that he was likely to have had extensive exposure to generator noise in service.  Additionally, the RO has already conceded that the Veteran experienced in-service noise exposure in the adjudication of a previous claim that is not before the Board.       See the RO's April 2007 rating decision [awarding service-connection for tinnitus].  Therefore, for the purposes of this decision, the Board will also assume that the Veteran experienced hazardous noise exposure during service.  

The Board adds that the Veteran also testified that his hearing acuity started to deteriorate after contracting an upper respiratory infection during basic training.  See the April 2008 hearing transcript, page 6.  The Veteran's service treatment records verify that the Veteran sought treatment for an upper respiratory infection in January 1966 that was manifested by a fever of 103, sinus trouble and a cough.  He was seen a second time either later in January 1966, or June 1966 [unclear from the handwriting] for another upper respiratory infection.  

With respect to Hickson element (3), nexus or relationship, there are conflicting medical opinions of record regarding the etiology of the Veteran's current hearing loss disability.

In the Veteran's favor is the opinion of F.S.S., a hearing aid dealer, who stated that it was "more likely than not" that the Veteran developed his bilateral sensorineural hearing loss as a result of exposure to loud noise in basic training, and as a diesel mechanic in service.  See the June 2, 2008 letter from F.S.S.  

Contrary to this opinion are the opinions of the March 2007 VA examiner and the May 2009 VHA medical expert, who each determined that the Veteran's current hearing loss was less likely related to his in-service noise exposure.  Additionally, the February 2011 VA examiner recently opined that the Veteran's hearing loss was less likely as not related to his in-service upper respiratory infections.  

As suggested by the fact that the Board has attempted on two prior occasions [in November 2008 and December 2010] to obtain more thorough and responsive etiological opinions, the Board has not found the opinions currently of record entirely satisfactory.  

In particular, although the March 2007 VA examiner reviewed the Veteran's claims folder and performed an adequate audiological examination before rendering her negative nexus opinion, she pertinently neglected to comment upon the Veteran's noticeable in-service threshold shift discussed above when substantiating her findings.  Additionally, the March 2007 VA examiner provided no explanation as to why the Veteran's tinnitus was related to in service noise exposure, while hearing loss was not.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed].

Similarly, the May 2009 VHA expert's opinion focused predominately on the Veteran's audiometric test results upon separation, rather than the progression of worsening hearing acuity over the course of the Veteran's service.  The Board agrees with the Veteran's representative that the fact that a claimed disability was not identified at a separation physical examination is hardly fatal to a claim for VA benefits.  See Hensley, supra; see also the August 2008 hearing transcript, page 3.  Indeed, 38 C.F.R. § 3.303(d), discussed above, specifically recognizes such situations.

The February 2011 VA examiner also based her negative nexus opinion [as to the Veteran's in-service upper respiratory conditions] solely on the Veteran's hearing thresholds upon separation from service, which do not demonstrate hearing loss for VA purposes.  As discussed above, the Board finds such clinical rationale to be inadequate for adjudication purposes.   See Hensley, supra; see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence]; Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."]

As noted above, the only positive opinion of record is that of the Veteran's hearing aid dealer, who opined that it was more likely than not that the Veteran developed his bilateral sensorineural hearing loss as a result of exposure to loud noise he was exposed to in basic training, and as a diesel mechanic in service.  See the June 2, 2008 letter from F.S.S.  Pertinently however, F.S.S.'s opinion does not indicate that he reviewed the claims folder, and it is apparent that his opinion was based on the Veteran's history alone.  Absent a finding that the Veteran's self-reported history is both competent and credible, F.S.S.'s unsubstantiated opinion would be of little probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) [in evaluating medical opinion evidence, the Board may reject medical opinions that are based on facts provided by a veteran that have been found to be inaccurate, or because other facts present in the record contradict the facts provided by him that formed the basis for the opinion].

Significantly however, both the Veteran and his wife have stated that the Veteran's decreased hearing acuity began during active duty service, and has existed continuously since that time to the present day.  See, e.g., the Veteran's wife's April 16, 2007 personal statement [indicating that she was sure her husband "was not suffering from a hearing loss before he was drafted," but did notice a loss while he was on active duty, which has deteriorated more of the years].  Both the Veteran and his wife are in fact competent to testify as to observable symptomatology.      See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although the medical evidence of record does not reflect any evidence of complaints or a diagnosis of bilateral hearing loss until many years after service, the Board finds no reason to doubt the Veteran's and his spouse's statements of continuity.  

Furthermore, as stated previously, the Veteran has already been awarded service connection for tinnitus.  The fact that the Veteran has been diagnosed as having tinnitus as a result of his in-service noise exposure and granted compensation for tinnitus adds to the credibility of the Veteran's contention that his hearing loss disability is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the evidence of record reflects that the Veteran's tinnitus is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.

In light of the evidence that the Veteran was exposed to acoustic trauma in service, that his in-service audiograms show a noticeable threshold shift signifying worsening hearing acuity from enlistment to separation, that the Veteran and his wife have offered competent and credible statements as to continuity of hearing loss symptoms since service, that based on these statements, F.S.S. formulated a positive medical nexus opinion, and that all other negative medical opinions of record are unsupported by adequate clinical rationale, the weight of the probative evidence of record indicates that the Veteran as likely as not incurred a bilateral hearing loss disability during active duty service.  

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.   See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


